PER CURIAM.
Defendant-appellant was charged by way of information with breaking and entering with the intent to commit a felony. Represented by the assistant public defender appellant waived the reading of the information and entered a plea of guilty to count one. Count two was nolle prossed by order of the court. Following a pre-sentence investigation, the trial judge sentenced the defendant to three years of hard labor. Subsequently, appellant filed this motion to vacate the judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix and represented again by the public defender, appellant has assigned as error the trial court’s refusal to set aside the judgment and conviction.
Appellant argues in his brief that improper influences, persuasion and promises were made on behalf of the state, and alleges further that the police coerced, threatened and applied pressure upon him, which prompted his plea of guilty. Upon examination of the record on appeal, we find the charge to be without merit.
The trial judge properly refused to set aside the judgment and sentence and the order is affirmed.
ALLEN, C. J., and SHANNON and LILES, JJ., concur.